          Case 15-30207-LMI   Doc 77   Filed 03/08/19   Page 1 of 1



                 UNITED STATES BANKRUPTCY COURT
                   SOUTHERN DISTRICT OF FLORIDA
                      www.flsb.uscourts.gov
                         Division: Miami

                                       PROCEEDING UNDER CHAPTER 13
IN RE:                                 CASE NO:15-30207-BKC-LMI
DEAM A HAWKINS

          DEBTOR(S)
                      /


    NOTICE OF WITHDRAWAL OF (DE#75) EX-PARTE MOTION TO AMEND

     Notice is hereby given that the Ex-Parte Motion to Amend
(Docket Entry #75) filed by Nancy K. Neidich is hereby withdrawn.
     I HEREBY CERTIFY that a true and correct copy of the
Foregoing Notice of Withdrawal, was mailed to those parties
listed this 8th of March 2019.


                                          /s
                                         NANCY K. NEIDICH, ESQUIRE
                                         STANDING CHAPTER 13 TRUSTEE
                                         P.O. BOX 279806
                                         MIRAMAR, FLORIDA 33027-4166
                                         Telephone: (954) 443-4402

COPIES FURNISHED TO:


MANDY M. MILLS, ESQ (ECF)
